        Case 8:18-cv-03846-PJM Document 18-1 Filed 10/24/19 Page 1 of 16



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND

LEILA RODULFA,                               )
                                             )
        Plaintiff,                           )
                                             )
v.                                           )      Case No.: 18-cv-03846-PJM
                                             )
BOARD OF EDUCATION OF                        )
PRINCE GEORGE’S COUNTY, ET AL.,              )
                                             )
        Defendants.                          )
                                             )

          MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
             DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

        Defendants Board of Education of Prince George’s County (“Defendant Board of

Education), Stephanie Barber (“Defendant Barber”), and Shaneena Holland (“Defendant Holland”)

(collectively “Defendants”), by and through undersigned counsel, and pursuant to Fed. R. Civ. P.

56, hereby file this Motion for Summary Judgment (“Motion”). The reasons why Defendants’

Motion should be granted are set forth below.

                                          Introduction

        In this case, Plaintiff Leila Rodulfa (“Plaintiff”) sues Defendants for breach of contract

and interference and retaliation under the Family and Medical Leave Act (“FMLA”). Plaintiff’s

claims fail because she voluntarily resigned her position with Defendant Board of Education,

does not identify any contractual obligations that were breached by Defendant Board of

Education, and any alleged conduct on the part of Defendants does not constitute FMLA

interference or retaliation.

                           Statement of Material Facts Not In Dispute

        Plaintiff Leila Rodulfa (“Plaintiff”) was hired by Defendant as a full-time first-grade
        Case 8:18-cv-03846-PJM Document 18-1 Filed 10/24/19 Page 2 of 16



teacher at Judge Sylvania W. Woods Elementary School effective August 17, 2015. Compl. at ¶

8. At the time of her hiring, Plaintiff was a non-tenured probationary employee for a period of

three (3) years. Ex. 1 at 50:11-18; Ex. 2 at 1.

       On or about November 15, 2017, Plaintiff was placed on a Professional Growth Plan for

Improvement. Ex. 3. Plaintiff was also referred to the Peer Assistance and Review (PAR)

Program on or about November 16, 2017. Ex. 4. “The primary purpose of the PAR Program is

for highly effective teachers to provide regular, consistent support (particularly peer-coaching

and peer-observations) to non-tenured teachers in need of assistance in developing the

competencies that make teachers successful.” Ex. 5 at 2.

       The first step of the PAR program consists of a referral of a non-tenured teacher into the

PAR program by his or her Principal. Id. at 5. If accepted into the PAR Program, the non-tenured

teacher will be assigned a Consulting Teacher. Id. at 6. If the non-tenured teacher fails to

improve his or her performance, the Principal may elect to submit a Performance Data Review

Packet to the PAR Panel. Id. After review of the information provided in the Performance Data

Review Packet and from the Consulting Teacher, the PAR Panel makes a recommendation for

either non-renewal of contract of the non-tenured teacher to Defendant’s Employee and Labor

Relations Office or a recommendation of contract renewal with continued PAR support. Id.

Finally, non-tenured teachers who are recommended for non-renewal may appeal the

recommendation to the PAR Panel. Id. at 7.

       On or about January 22, 2018, Plaintiff was issued an Interim Evaluation in which she

received a rating of 2.2 (needs improvement). Ex. 6. On or about February 13, 2018, Plaintiff

submitted her request for FMLA leave for the period between February 9, 2018, and March 9,

2018. Ex. 7. Plaintiff requested FMLA leave to deal with her anxiety disorder. Ex. 1 at 101:7-10.



                                                  2
        Case 8:18-cv-03846-PJM Document 18-1 Filed 10/24/19 Page 3 of 16



On February 14, 2018, Plaintiff’s request for FMLA leave was approved. Ex. 8.

       On or about February 22, 2018, Plaintiff submitted a second request for FMLA leave for

the period between March 12, 2018, and April 9, 2019 (Ex. 9), which was granted on March 15,

2019. Ex. 10. On this occasion, Plaintiff requested leave to deal with her depression. Ex. 1 at

104:21-105:3. On or about March 8, 2018, Plaintiff was notified by Defendant that a

Performance Data Review Packet had been submitted to the PAR Panel by her Principal. Ex. 11.

       The very next day, on March 9, 2018, Plaintiff submitted her notice of voluntary

resignation to Defendant. Ex. 12. In her notice of voluntary resignation, Plaintiff indicated that

the reason for her leaving was “personal illness” and also provided the following comment,

“[t]hank you so much for all the support.” Id. On the very same day, Plaintiff e-mailed Principal

Holland to inform of her resignation and stated, “thank you for everything.” Ex. 13.

       Plaintiff testified that no one at Defendant Board of Education forced her to resign, that

she resigned voluntarily of her own free will, without coercion from anyone, and that it was

solely her decision to resign. Ex. 1 at 108:8-20. Plaintiff also discussed her resignation with her

husband and prayed about it prior to doing so. Id. at 109:5-22. Plaintiff learned that very same

day after she submitted her notice of voluntary resignation that she had been diagnosed with

breast cancer. Ex. 1 at 110:17-111:2.

       However, on March 20, 2018, Plaintiff requested that her voluntary resignation be

rescinded by way of e-mail (Ex. 14) and letter (Ex. 15). In her letter, Plaintiff explained as

follows:

       I would like to request your help in reversing my resignation which I tendered
       online last March 9, 2018. It was not my real intention to resign but I found
       myself accidentally resigning.

       Upon realizing the gravity of my mistake, I deemed it wise to seek counsel
       from my old friends and they suggested me to seek assistance from you in


                                                3
         Case 8:18-cv-03846-PJM Document 18-1 Filed 10/24/19 Page 4 of 16



        reversing my accidental resignation. The resignation was brought about by the
        circumstances I was in my thought process was not going the direction
        beneficial to my situation.

        Since I applied for a Family Medical Leave of Absence, due to pressing health
        issues, I have to stay home all by myself of which I am not used to do. Staying
        home all alone doing nothing bored me a lot unlike when I am inside the
        classroom. My mind would be clattered with “what ifs” and other thoughts
        that my health issues would impact upon my well being and quality of life.

        I am sorry for all the undue consequences my accidental resignation has
        caused.

Ex. 15 (emphasis added). Nowhere in her letter does Plaintiff allege any breach of contract or

FMLA interference or retaliation on the part of Defendants. Rather clearly, Plaintiff

acknowledges that she resigned voluntarily.

        On March 20, 2018, the very same day, Defendant responded to Plaintiff’s e-mail by

informing Plaintiff that the resignation could not be reversed and that Plaintiff could reapply as a

new hire. Ex. 14. On April 26, 2018, Defendant informed Plaintiff that her contract of

employment was terminated as a result of the PAR Panel’s recommendation for non-renewal.

Ex. 16.1 Plaintiff appealed her non-renewal of contract to the Board of Education for Prince

George’s County, which is currently pending.

         Finally, on or about May 16, 2019, Plaintiff filed her Notice of Charge with the U.S.

Equal Employment Opportunity Commission. Plaintiff asserts in her Complaint claims for

breach of contract (Count I) and interference and retaliation under the FMLA (Count II). For the

reasons stated below, Defendants are entitled to summary judgment.




1
  Despite Plaintiff’s resignation, the PAR Panel continued its deliberations and recommended that Plaintiff’s
employment contract not be renewed so that Plaintiff’s employment file thoroughly reflected her poor performance
prohibiting her from being rehired. This was to close a loophole where non-tenured teachers would resign prior to
the PAR Panel’s deliberation, the PAR Panel would then not make any recommendation, and the non-tenured
teacher would reapply as if no issues were previously present. See Ex. 18 (Affidavit of Jonathan Wemple).

                                                       4
        Case 8:18-cv-03846-PJM Document 18-1 Filed 10/24/19 Page 5 of 16



                                            Argument

I.     STANDARD OF REVIEW

       Summary judgment is appropriate only “if the movant shows that there is no genuine

issue as to any material fact and that the movant is entitled to judgment as a matter of law.” Fed.

R. Civ. P. 56(a); see Celotex Corp. v. Catrett, 477 U.S. 317, 323-25 (1986). The movant has “the

initial responsibility of informing the district court of the basis for its motion, and identifying

those portions of the pleadings, depositions, answers to interrogatories, and admissions on file,

together with the affidavits, if any which it believes will demonstrate the absence of any genuine

issue of material facts.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).

       In considering the motion, “the judge’s function is not . . . to weigh the evidence and

determine the truth of the matter but to determine whether there is a genuine issue for trial.”

Anderson v. Liberty Lobby, 477 U.S. 242, 249 (1986). The Court must “draw all justifiable

inferences in favor of the nonmoving party, including questions of credibility and of the weight

to be accorded to particular evidence.” Masson v. New Yorker Magazine, Inc., 501 U.S. 496, 520

(1991) (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986)).

       To withstand a motion for summary judgment, the nonmoving party must do more than

present a mere scintilla of evidence. See Phillips v. CSX Transport, Inc., 190 F.3d 285, 287 (4th

Cir. 1999), cert. denied, 529 U.S. 1004 (2000). Instead, “the adverse party must set forth specific

facts showing that there is a genuine issue for trial.” Anderson, 477 U.S. at 250. A disputed fact

presents a genuine issue “if the evidence is such that a reasonable jury could return a verdict for

the nonmoving party.” Anderson, 477 U.S. at 248. Material disputes are those which “might

affect the outcome of the suit under the governing law.” Id.




                                                 5
          Case 8:18-cv-03846-PJM Document 18-1 Filed 10/24/19 Page 6 of 16



          Indeed, the court has an affirmative obligation to prevent factually unsupported claims

from proceeding to trial. See Bouchat v. Baltimore Ravens Football Club, Inc., 346 F.3d 514,

526 (4th Cir. 2003). Here, Defendants’ Motion should be granted for the reasons set forth below.

II.       NO BREACH OF CONTRACT2

          Defendants’ Motion for Summary Judgment should be granted as to Count I of the

Complaint because Defendant Board of Education did not breach any contract with Plaintiff. In

fact, Plaintiff, both in her Complaint and deposition testimony, did not even provide the

contractual basis for any of the alleged breaches cited by her in her Complaint. The bottom line

is this: Defendant Board of Education did not breach any contract as is set forth below.

          Under Maryland law, the interpretation of a contract is “ordinarily a question of law for

the court.” Grimes v. Gouldmann, 232 Md. App. 230, 235, 157 A.3d 331, 334–35

(2017) (citation and internal quotation marks omitted). To prevail in an action for breach of

contract, a plaintiff must prove that the defendant owed the plaintiff a contractual obligation and

that the defendant breached that obligation. Int’l Waste Indus. Corp. v. Cape Envtl. Mgmt. Inc.,

988 F, Supp. 2d 542, 550 (D. Md. 2013) (quoting Taylor. NationsBank, N.A., 776 A.2d 645, 651

(Md. 2001)). In other words, “[i]t is the parties’ agreement that ultimately determines whether

there has been a breach.” Mathis v. Hargrove, 166 Md. App. 286, 318–19, 888 A.2d 377, 396

(2005).

          In Polek v. J.P. Morgan Chase Bank, N.A., 424 Md. 333, 362, 36 A.3d 399, 416 (2012),

the Maryland Court of Appeals said: “Maryland law requires that a plaintiff alleging

a breach of contract ‘must of necessity allege with certainty and definiteness facts showing

a contractual obligation owed by the defendant to the plaintiff and a breach of that obligation by


2
 Plaintiff’s counsel has clarified that Count I of the Complaint is asserted only against Defendant Board of
Education. Ex. 1 at 196:17-20.

                                                     6
        Case 8:18-cv-03846-PJM Document 18-1 Filed 10/24/19 Page 7 of 16



defendant.’” (citation omitted); see also Robinson v. GEO Licensing Co., L.L.C., 173 F.Supp.2d

419, 423 (D. Md. 2001).

       Here, Plaintiff fails to meet her preliminary burden of alleging a contractual basis for any

of the alleged breaches she references in the Complaint. For this reason alone, Defendants’

Motion for Summary Judgment should be granted as to Count I of the Complaint. Despite this,

Defendants will address Plaintiff’s alleged breaches seriatim.

       First, Plaintiff alleges that Defendant Board of Education breached a contract by

requiring Plaintiff to undergo formal and informal observations. Compl. at ¶ 39. However,

Plaintiff does not cite to the contractual language that prohibits this requirement. Rather, in her

deposition, Plaintiff admitted that Defendant has the right to conduct both formal and informal

observations. Ex. 1 at 179:13-180:13. Furthermore, COMAR 13A.07.09.04 permits these

observations.

       Second, Plaintiff alleges that Defendant Board of Education breached a contract by

requiring Plaintiff to prepare two different lesson plans for the formal and informal observations.

Compl. at ¶ 39. Again, Plaintiff does not cite to the contractual language that prohibits this

conduct. However, in her deposition, Plaintiff again admitted that Defendant had the right to

require Plaintiff to prepare two separate lesson plans. Ex. 1 at 180:14-182:4. In addition, the

PAR Program allows Consulting Teachers to assist non-tenured teachers by offering and

arranging demonstration lessons, providing team teaching specific lessons, and by co-planning

specific lessons. Ex. 5 at 12. These lessons are through the PAR Program and are independent of

the lesson plans required at the school level that are evaluated by formal and informal

observations by administrators.

       Third, Plaintiff alleges that Defendant Board of Education breached a contract by



                                                7
        Case 8:18-cv-03846-PJM Document 18-1 Filed 10/24/19 Page 8 of 16



requiring Plaintiff to create separate, detailed lesson plans when others with similar ratings were

not so required. Compl. at ¶ 39. Nevertheless, Plaintiff testified that she does not know of any

other teachers with similar ratings that were not required to prepare separate detailed lesson

plans. Ex. 1 at 182:5-14.

        Fourth, Plaintiff alleges that Defendant Board of Education breached a contract by failing

to approve Plaintiff’s request for FMLA leave dated February 22, 2018. Compl. at ¶ 39.

However, Defendant did approve Plaintiff’s leave on March 15, 2018. See Ex. 10.

        Fifth, Plaintiff alleges that Defendant Board of Education breached a contract by

notifying Plaintiff that a Performance Data Review Packet had been submitted to the PAR Panel

by her Principal while she was out on FMLA leave. Compl. at ¶ 39. Again, Plaintiff does not cite

to any contractual language that prohibits this. Rather, Plaintiff admitted in her deposition that

she is unaware of any such contractual prohibition. Ex. 1 at 185:1-7. Nevertheless, the law

allows an employer to investigate, discipline and/or terminate an employee even while that

employee is out on FMLA leave. Mercer v. Arc of Prince Georges County, Inc., 532 F. App’x

392, 396-97 (4th Cir. 2013). Finally, Plaintiff does not provide any authority for the proposition

that providing an employee with notification constitutes a breach of contract or FMLA

interference or retaliation.

        Sixth, Plaintiff alleges that Defendant Board of Education breached a contract by failing

to hold her disciplinary actions in abeyance while she was on FMLA leave. Compl. at ¶39. This

assertion is without merit for several reasons. As a preliminary matter, Plaintiff was not

disciplined. Instead, she resigned. As to the breach of contract claim, Plaintiff does not cite to the

contractual language that prohibits this conduct. More importantly, Plaintiff’s claims are contrary

to law as an employer is not prevented from investigating, disciplining, and/or terminating an



                                                  8
        Case 8:18-cv-03846-PJM Document 18-1 Filed 10/24/19 Page 9 of 16



employee for poor performance while the employee is out on FMLA leave. Mercer v. Arc of

Prince Georges County, Inc., 532 F. App’x 392, 396-97 (4th Cir. 2013).

        Seventh, Plaintiff alleges that Defendant Board of Education breached her contract by not

renewing it on April 26, 2018. Compl. at ¶ 39. Plaintiff fails to provide information as to why a

non-tenured probationary employee who voluntarily resigned her employment a month prior to

this notice constitutes a breach of any contract. In other words, Defendant Board of Education

did not breach her contract because Plaintiff voluntarily resigned

        Finally, Plaintiff alleges that Defendant Board of Education breached a contract by

failing to act on her appeal. Compl. at ¶ 39. Again, it is unclear which contractual provision that

Plaintiff relies upon for this assertion. This is because there is none. Moreover, Plaintiff’s appeal

is currently pending. Ex. 1 at 187:13-189:15.

        As is evident above, Plaintiff fails to set forth the contractual basis for any of her alleged

breaches on the part of Defendant Board of Education. In addition, Plaintiff acknowledges that

Defendant Board of Education had the right to engage in some of the alleged conduct of which

she now complains. As to other alleged breaches, the law permitted Defendant Board of

Education to engage in its conduct. For all of these foregoing reasons, Defendants’ Motion for

Summary Judgment should be granted as to Count I of the Complaint.

III.    NO FMLA INTERFERENCE OR RETALIATION

        With respect to Defendants Barber and Holland, Defendants’ Motion for Summary

Judgment should be granted as to Count II because this Court has held that there is no individual

capacity liability under the FMLA for public employees.3 See Sadowski v. U.S. Postal Serv., 643

F.Supp.2d 749, 756 (D. Md. 2009) (Bennett, J.); Bosse v. Balt. Cnty., 692 F.Supp.2d 574, 583


3
  Plaintiff fails to indicate in her Complaint whether her claims against Defendants Barber and Holland are
individual or official capacity suits.

                                                    9
       Case 8:18-cv-03846-PJM Document 18-1 Filed 10/24/19 Page 10 of 16



(D. Md. 2010) (Grimm, J.); Mezu v. Morgan State Univ., Civil Action No. WMN-09-2855, 2010

WL 1068063, at *12 n. 15 (D. Md. Mar. 18, 2010) (Nickerson, J.); Kronk v. Carroll Cnty., Civ.

No. L-11-0277, 2012 WL 245059, at *8 (D. Md. Jan. 25, 2012) (Legg, J.).

       Moreover, because official capacity claims against public employees are the same as suits

against the public agency itself, Sadowski v. U.S. Postal Serv., 643 F.Supp.2d 749, 752 n. 2 (D.

Md. 2009), summary judgment is warranted in favor of Defendants Barber and Holland as to

Count II of the Complaint.

       With respect to Defendant Board of Education Defendants’ Motion for Summary

Judgment should be granted as to Count II of the Complaint because Defendant Board of

Education did not interfere or retaliate against Plaintiff for her exercise of FMLA rights.

       To make out an interference claim under the Family and Medical Leave Act, an

employee must demonstrate that (1) she is entitled to an FMLA benefit; (2) her employer

interfered with the provision of that benefit; and (3) that interference caused harm. Adams v.

Anne-Arundel City. Pub. Schs., 789 F.3d 422, 427 (4th Cir. 2015).

       Harm or prejudice “exists where an employee loses compensation or benefits ‘by reason

of the violation,’ 29 U.S.C. 2617(a)(1)(A)(i)(I); or suffers some loss in employment status

remediable through ‘appropriate’ equitable relief, 29 U.S.C. 2617(a)(1)(B).” Reed v. Buckeye

Fire Equip., 241 F. App’x 917, 924 (4th Cir. 2007).

       Retaliation claims brought under the FMLA are analogous to those brought under Title

VII. Laing v. Federal Express Corp., 703 F.3d 713, 717 (4th Cir. 2013). Plaintiff must prove

three elements to establish a prima facie case of retaliation: (1) “she engaged in a protected

activity”; (2) “her employer took an adverse employment action against her”; and (3) “there was

a causal link between the two events.” Boyer–Liberto v. Fontainebleau Corp., No. 13–1473, 786



                                                 10
       Case 8:18-cv-03846-PJM Document 18-1 Filed 10/24/19 Page 11 of 16



F.3d 264, 281, 2015 WL 2116849, *14 (4th Cir. 2015) (en banc) (quotation marks omitted). If

the defendant advances a lawful explanation for the alleged retaliatory action, the plaintiff must

demonstrate that the defendant's reason for taking the adverse employment action was

pretextual. See Laing, 703 F.3d at 717, 719 (citing McDonnell Douglas Corp. v. Green, 411 U.S.

792, 802–04, 93 S.Ct. 1817, 36 L.Ed.2d 668 (1973)).

       Here, Plaintiff suffered neither interference nor retaliation by Defendant Board of

Education because she resigned. That is, any “harm” inflicted to Plaintiff was the result of her

own voluntary resignation from her employment. As a result, there was no FMLA interference

by Defendant Board of Education.

       In addition, even if Plaintiff had not resigned voluntarily from employment, Defendant

Board of Education has a lawful explanation for its decision not to renew Plaintiff’s probationary

non-tenured contract: Plaintiff’s performance that resulted in the PAR Panel’s recommendation

of non-renewal of contract.

       Moreover, any action taken by Defendant Board of Education (i.e., non-renewal of her

probationary non-tenured contract), was after her voluntary resignation, which ended her

employment. Therefore, there can be no causal link between any protected activity (taking

FMLA leave) and the non-renewal of her probationary non-tenured contract in support of

Plaintiff’s claim for retaliation by Defendant Board of Education since she voluntarily resigned.

       First, Plaintiff alleges that Defendant Board of Education interfered and retaliated against

her when it assigned her work during her FMLA leave. Compl. at ¶ 41. Specifically, Plaintiff

alleges that on February 11, 2018, Defendant Barber e-mailed Plaintiff and requested that she

prepare a lesson plan. Ex. 1 at 101:22-102:5. However, Plaintiff acknowledged that she ignored

the e-mail, prepared no lesson plan, and was never again contacted by Defendants Barber or



                                                11
        Case 8:18-cv-03846-PJM Document 18-1 Filed 10/24/19 Page 12 of 16



Holland. Ex. 1 at 103:13-104:11. Because Plaintiff suffered no harm (i.e. loss of compensation or

benefit) and no adverse employment action (since she voluntarily resigned), her claims for

interference and retaliation fail.

        Second, Plaintiff alleges that that Defendant Board of Education interfered and retaliated

against her when it failed to approve her second request for FMLA leave. Compl. at ¶ 41.

However, Defendant did approve Plaintiff’s leave on March 15, 2018. See Ex. 10.

        Third, Plaintiff alleges that the Defendant Board of Education interfered and retaliated

against her by notifying Plaintiff that a Performance Data Review Packet had been submitted to

the PAR Panel by her Principal while she was out on FMLA leave. Compl. at ¶ 41. Nevertheless,

the law allows an employer to investigate, discipline and/or terminate an employee even while

that employee is out on FMLA leave. Mercer v. Arc of Prince Georges County, Inc., 532 F.

App’x 392, 396-97 (4th Cir. 2013). Finally, Plaintiff does not provide any authority for the

proposition that providing an employee with notification constitutes FMLA interference or

retaliation.

        Fourth, Plaintiff alleges that Defendant Board of Education interfered and retaliated

against her by failing to hold her disciplinary actions in abeyance while she was on FMLA leave.

Compl. at ¶ 41. Plaintiff’s claims are contrary to law as an employer is not prevented from

investigating, disciplining, and/or terminating an employee for poor performance while the

employee is out on FMLA leave. Mercer v. Arc of Prince Georges County, Inc., 532 F. App’x

392, 396-97 (4th Cir. 2013).

        Fifth, Plaintiff unbelievably argues that Defendant Board of Education interfered and

retaliated against her when it did not respond to her messages regarding her second request for

FMLA leave. Compl. at ¶ 41. It is unclear what harm Plaintiff suffered and how this could



                                                12
        Case 8:18-cv-03846-PJM Document 18-1 Filed 10/24/19 Page 13 of 16



constitute retaliation when Defendant Board of Education responded to Plaintiff on March 12,

2018 (Ex. 17) and approved Plaintiff’s request on March 15, 2018 (Ex. 10).

        Sixth, Plaintiff absurdly argues that Defendant Board of Education interfered and

retaliated against her when it failed to explain to her regarding the Sick Leave Bank. Compl. at ¶

41. However, the Sick Leave Bank is operated by the PGCEA, Plaintiff’s union, and not by

Defendant Board of Education. Ex. 1 at 138:4-12. Moreover, Plaintiff testified that she was

familiar with the Sick Leave Bank. Ex. 1 at 141:13-142:6. Finally, Plaintiff was clearly familiar

with the Sick Leave Bank because both her FMLA request forms cited to it, and Plaintiff

checked boxes associated with it. See Exs. 7 and 9.

        Seventh, Plaintiff claims that the Defendant Board of Education interfered and retaliated

against her when it failed to reverse her voluntarily resignation. Compl. at ¶ 41. Plaintiff offers

no support or evidence of how this could possibly constitute interference or retaliation on the

part Defendant Board of Education.

        Eighth, Plaintiff alleges that Defendant Board of Education interfered and retaliated

against her when her probationary non-tenured contract was not renewed on April 26, 2018.

Compl. at ¶ 41. However, Plaintiff ignores the fact that she voluntarily resigned on March 9,

2018.

        Finally, Plaintiff alleges interference and retaliation because the Board failed to act on her

appeal. Compl. at ¶ 41. However, Plaintiff’s appeal and Defendant’s Board of Education’s

Motion to Dismiss is appeal is currently pending. Ex. 1 at 187:13-189:15. For all of these

foregoing reasons, Defendants’ Motion for Summary Judgment should be granted as to Count II

of the Complaint.

        Even if Plaintiff met her burden on establishing interference and retaliation under the



                                                 13
       Case 8:18-cv-03846-PJM Document 18-1 Filed 10/24/19 Page 14 of 16



FMLA, which she has not, Defendant Board of Education has offered a valid lawful explanation

for each and every alleged retaliatory action. In sum, Plaintiff was a probationary non-tenured

teacher, was performing poorly, voluntarily resigned her employment, and was recommended for

non-renewal by the PAR Panel. There is simply no evidence of breach of contract or FMLA

interference or retaliation.

                                          Conclusion

        For all of the foregoing reasons, Defendants respectfully requests that the Court grant

their Motion for Summary Judgment as to all counts of the Complaint.




                                              14
Case 8:18-cv-03846-PJM Document 18-1 Filed 10/24/19 Page 15 of 16



                                    Respectfully submitted,

                                    _/s/ James E. McCollum, Jr.
                                    James E. McCollum, Jr.
                                    Federal Bar No. 06448
                                    Amit K. Sharma
                                    Federal Bar No. 16660

                                    McCollum & Associates, LLC
                                    7309 Baltimore Avenue, Suite 117
                                    College Park, Maryland 20740
                                    Tel: (301) 864-6070
                                    Fax: (301) 864-4351
                                    jmccollum@jmlaw.net
                                    asharma@jmlaw.net

                                    Attorneys for Defendants




                               15
       Case 8:18-cv-03846-PJM Document 18-1 Filed 10/24/19 Page 16 of 16



                                 CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing was served via the Court’s CM/ECF system

on this 24th day of October, 2019, to:

       Kathlynne Ramirez, Esquire
       Kathlynne Ramirez, Esq., LLC
       31 Walker Avenue
       Gaithersburg, Maryland 20877

       Attorneys for Plaintiff

                                                   _/s/ James E. McCollum, Jr.
                                                   James E. McCollum, Jr.




                                              16
